ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the AFCP 2.0 filed 4 January 2021 for the application filed 2 July 2018 which claims priority to GB1710722.8 filed 4 July 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 12 January 2021 as follows: 
Claim 1. An aircraft actuator assembly, comprising: 
an actuator comprising a main body and a connection body; 
a holding device comprising a body that extends between an attachment flange and a lug, wherein the attachment flange is configured to be fixedly attached to a corresponding landing provided by the main body of the actuator and the lug is configured to be hingedly connected to an actuator support body; 
the connection body being provided with a further lug configured to hingedly connect the actuator to the actuator support body; 
wherein the holding device is configured to prevent 
wherein the attachment flange and corresponding landing form a lap joint when fixedly attached to one another by a shear type fastener.
Claim 6. An aircraft actuator comprising: 
a main body, and 
a connection body, 
wherein the main body is provided with a landing configured to receive an attachment flange of a holding device and the connection body is provided with a lug configured to hingedly connect the actuator to an actuator support body; 
wherein the holding device is configured to prevent movement of the actuator from a normal working position relative to the actuator support body in an event of structural failure of the connection body; and 
wherein the attachment flange and corresponding landing form a lap joint when fixedly attached to one another by a shear type fastener.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 4 January 2021, with respect to claims 1-4 and 6-15 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-4 and 6-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an actuator comprising a main body and a connection body; a holding device comprising a body that extends between an attachment flange and a lug, wherein the attachment flange is configured to be fixedly attached to a corresponding landing provided by the main body of the actuator and the lug is configured to be hingedly connected to an actuator support body; the connection body being provided with a further lug configured to hingedly connect the actuator to the actuator support body; wherein the holding device prevents movement of the actuator from a normal working position relative to the actuator support body in an event of structural failure of the connection body; and wherein the attachment flange and corresponding landing form a lap joint when fixedly attached to one another by a shear type fastener” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-4 and 15 depend from claim 1 and are therefore also found allowable.
Regarding Claim 6, the prior art of record fails to disclose or teach “a main body, and a connection body, wherein the main body is provided with a landing configured to receive an attachment 
Regarding Claim 9, the prior art of record fails to disclose or teach “a body that extends between a lug, configured to hingedly connect the holding device to an actuator support body, and an attachment flange configured to fixedly attach the holding device to a landing provided by a main body of an actuator; wherein the holding device is configured to prevent movement of the actuator from a normal working position relative to the actuator support body in an event of structural failure of a connection body of the actuator; and wherein the attachment flange and corresponding landing form a lap joint when fixedly attached to one another by a shear type fastener” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 9 is neither anticipated nor made obvious by the prior art of record.  Claims 10-14 depend from claim 9 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/28/2021